Title: To Benjamin Franklin from ——— Richard and Other Favor Seekers, 2 July 1778
From: Richard, ——
To: Franklin, Benjamin


This note, like the one in the previous volume, summarizes letters from a diverse group of people asking for favors; as was the case previously, we do not know whether they produced any result.
Three correspondents ask Franklin to forward letters. On July 24, M. Lutterloh, Court Councilor of the Duke of Brunswick and Luneburg, hopes the Doctor will send the enclosed to his brother in the American service and forward his brother’s answer. On the same day, writing from Potsdam, Martin Paschke, who has just heard from his son Frederic, assistant quartermaster general in the American army, entreats Franklin to send the young man what may be his last paternal blessing. He hopes that, with the Doctor’s protection, his son will be allowed to pursue in America a military career usually reserved for men of high birth. On September 17, Croiset, “juge du point d’honneur” at La Rochelle and a member of the Royal Academy of that town, pleads the cause of an honorable merchant from the nearby Ile de Ré, whose relatives, named Mazick, have established themselves in Charleston, South Carolina. Unable to meet Franklin while in Paris, Croiset sends him by post the package that is meant for Charleston. Its contents are meant only to establish commercial relations between France and America, a desirable goal.
Four people seek financial help. On August 28, a Mme. de Choisinet, living in Paris, begs Franklin to tide her over while she is waiting for some money she is certain to obtain. He owes such an act of charity to his reputation for philanthropy; her fate is now in his hands. No less desperate, Dom Bernard, a Benedictine monk of the Congregation of St. Maur in Châlon-sur-Saône, tells his story on September 14: during Lent he succumbed to the temptation of gambling and lost 3,840 l.t. He borrowed from various people to pay this debt and now does not have a penny to reimburse them. Should Franklin help him out and keep his shameful secret, he will pray incessantly for the noble cause of the Americans, “opprimés par des tyrans et des tigres.” The following day John Apreece, a former ensign in the 8th British infantry, wrote from St. Germain en Laye to tell Franklin he was bedridden and despondent. He had resigned his commission rather than draw his sword against the Americans. Although as nobly born as any in England (he was a cousin to Lord Harborough, Lord Mexborough and the late Sir Francis Delaval and his brother possessed an income of £5,000 a year) he had been subsequently ignored by his family and now was as truly miserable as anyone. Ten days later Apreece repeated his appeal, adding that he had been in France for the past three years and that his old friend Lord Effingham could testify to his good conduct and misfortune. The saga of Arnaud Matges, a dental surgeon who has fallen on hard times, is hard to follow: the placet he sent from Paris on October 9 is partly incoherent. He has been a master of his art, urged by his patron, the late comte de Clermont, to give public demonstrations—with the result that envious colleagues plotted his ruin. Back with his family in Bordeaux in 1765, he was again opposed by the local surgeons and was eventually forced by poverty to wear such miserable rags that his patients felt under no compunction to pay him a decent fee. He walked all the way back to Paris in 1777, did not fare any better, and now sends Franklin a copy of his diploma along with an appeal for help. He has a destitute daughter and a sister-in-law to support in Bordeaux.
One man seeks employment. Writing on August 24 from Bordeaux where, for lack of funds, he had to interrupt his proposed journey to Paris, Anne-Joseph de Panebeuf, cadet de Gascogne, introduces himself “en deux Mots”: 34 years old, of noble birth, healthy, poor. Can Franklin suggest any way he could make a living while being of use to America? A similar request is made on September 14 by de la Blancherie, a young nobleman who gives the château de Compiègne as his address. He has received a gentleman’s education: a little music, both vocal and instrumental, a little mathematics, a little drawing. After some time with a rich uncle in Hispaniola, West Indies, which he left because he could not stand living among Negroes, he moved to Philadelphia where Samuel Mifflin was his guardian, traveled extensively through the American colonies and learned English during his two-year stay. Back in France, restless, useless, untrained for any profession, he hopes Franklin will find him some work that would benefit the Americans whose kindness he appreciated.
Four individuals seek news of friends or relatives. N. Leleu, merchant and secretary of the Picardy chamber of commerce, inquires on July 19 about the fate of Pierre Ricot, captain of the Benjamin. The cutter, which left South Carolina on April 20, has undoubtedly been captured and taken back to America; the captain’s family are desolate. Would Franklin use his influence to see that Ricot is treated well and exchanged promptly? Philipp Conrad Katz, registrar of the treasury for Budingen near Hanau, in Hesse, wonders on August 9 whether Franklin knows anything about his brother, Georg Theobald, who emigrated to Philadelphia with his family in 1774. Are they still alive? A baronne de Lindau enquires from Eisenach in Hesse on September 25 about the fate of her son, an officer in the regiment of Hesse-Hanau, now a prisoner in Boston. Franklin’s generous nature, so well known in her country, will certainly be moved by her plea; would he promise to forward the unsealed letter she plans to write to her son? On October 4, Mme. Robert Herault in Calais wonders whether Franklin has any news of the Benjamin, on which her husband is second in command. It sailed from Le Havre a full year ago, she has heard nothing and is in the throes of anguish.
One more name is added to the list of those who believed Franklin had discovered a cure for dropsy in the form of tobacco ashes. Cathallet Cotiere, in St. Sulpice de la Pointe (Languedoc), asks for additional information on October 3. A friend of his is about to die: please help.
Three people make an appeal for Franklin’s intellectual patronage. A professor of mathematics in Rochefort, named Laureau, sends him, on July 16, a manuscript (now missing) on military matters. He had planned to add much detail but has been so busy during his current visit to Paris that further work was impossible. He trusts the Doctor to keep the utmost confidentiality about his memoir which shall be delivered by a friend, a sea captain who is dying to enter the American service along with another Frenchman. Laureau can vouch for their seamanship either at war or in trade. Would Franklin also forward “un mot” he has written to General Washington?
The abbé de Pellizer announces on October 21, from Paris, that the Spanish-French-Latin dictionary he has been working on is almost ready for the press; it has occurred to him that if he added the English language to it, the American’s collaboration and protection would be of enormous value. He, the abbé, would become rich and American commerce would be promoted. On second thought, Franklin’s protection alone would suffice. On October 28, De Belair writes from Paris to ask Franklin to peruse an enclosed manuscript, the work of a friend. Any sign of approbation on his part will render the author extremely happy. Having heard nothing, he writes again on November 19 in a slightly irritated tone, and asks that Franklin respond directly to the author, Bardinet, whose name and address he now provides. The manuscript Franklin has in his hands is the only complete version in existence. One month later, on December 28, De Belair repeats a message he had sent five days earlier (now lost): someone will pick up the manuscript on any day Franklin appoints.
Finally, there are the people who want to be appointed consuls in various French ports. President Pigault de Lepinoy, former mayor of Calais, sends word from that town on July 16: many foreign nations already have agents in Calais, it is high time for the United States to follow suit. His son, juge du point d’honneur, would help him fill the position which would be greatly enhanced by the title of infantry captain in the service of the United States: “Le Culte des François ne fut jamais dirigé vers l’interet; Il ne connoit que la Gloire et l’honneur.”
 
Monsieur
De paris ce 2 juilliet 1778
Apres vous avoir assurer de mes respects La presente est pour vous prier de vouloir me fair Le plaisire s’il est a votre Connaissance de me donner des nouvelles de Monsieur Lebon, qui doit vous Etre attache En qualité d’un bureau de Correspondance pour L’amérique. Ce Monsieur Est de la Connaissance de monsieur penett Consul a nantes ainsy que de monsieur Coulo, et Mr. dagosta. Des affaires interessantes M’oblige a vous importuner pour savoir de ses nouvelles; j’ose me flaté que vous voudrez me honnorer d’une reponse. Vous obligerez Celuy qui est avec Estime, Monsieur, Votre tres humble et obeissant serviteur
Richard
Mon adresse est place maubert chez Mr. ardoille[?] horloger pour me[?] remetre
  
Addressed: A Monsieur / Monsieur franquelin / Consul de Lamerique / A Chaiot
